an action, inter alia, to recover on a promissory note, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Donovan, J.), entered December 21, 2004, as denied his motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment since the defendant failed to establish his prima facie entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). Florio, J.P., H. Miller, Spolzino and Dillon, JJ., concur.